I do not think that the facts of this case are susceptible of but one reasonable inference; that is, that the insured in a spirit of despondency induced by the disease (pellagra), with which he was suffering, crushed the skull of his wife, who was asleep in bed, and then committed suicide in a most determined manner, as *Page 344 
evidenced by the facts related in the opinion of Mr. Justice Stabler.
The man and wife lived alone in a small bungalow, in a comparatively thickly settled suburb of Columbia; there were houses on both sides of their bungalow, fronting the same street and not more than a few yards from it; they were planning to spend the holiday, July 4th, on a fishing excursion at a stream some miles away; in the evening of July 3rd the wife went to a next door neighbor's and asked the lady of the house, in view of their expected early departure on the next morning, to place a bottle of milk, which customarily was placed on the back piazza, in her ice box, awaiting their return in the evening of the 4th; the lady found the bottle after the man and his wife had departed and did as requested; on the morning of the 5th, the lady becoming uneasy on account of the bottle not having been called for, crossed her back yard, to the back piazza of the Swofford home, and knocked at the door; receiving no response, she tried the door and found that although closed it was not locked; she went inside and to the bedroom, where the ghastly sight of the wife in bed in her nightdress, her head crushed and blood over the bedclothes, the husband lying on the floor, gashed as described, was presented. In a corner of the room was a small rifle, the butt of which was smeared with blood, evidently the weapon with which the wife's head had been crushed. On the floor by the dead body of the man were a cleaver, and a pocket knife, both bloody, and on the mantel a razor blade also bloody. Bloody tracks led to the kitchen where an uneaten part of a sandwich was found on the table. There was not the slightest evidence of a struggle in the bedroom; the furniture was undisturbed; not a sound had been heard by the neighbors on either side during the evening of the 4th or morning of the 5th; there was no evidence of the opening of trunks, chests, bureau drawers, or other receptacle as would have appeared in a search for money. It appeared that the wife had been dead at least eight *Page 345 
hours before the death of the man; decomposition to an offensive degree had set in, though not in his body. Evidently the man had, wandered around in the house for several hours before completing his ghastly work.
There was not the slightest evidence that both homicides had been committed by a murderer entering the home. It is inconceivable that he should have murdered the woman in her bed and waited eight hours to kill the man. The only evidence (and that was only the expression of an opinion), tending to show that such homicides had been committed, was the statement of the sheriff, which any one could have made and which was not evidence, that the circumstances indicated that it was possible that an outside murderer had committed the crime, together with the statement that the insured had recently been paid $400 in cash which had not been found. There is no explanation of what he did with this money, whether he deposited it in the bank, paid it out to creditors, or kept it either about his person or concealed somewhere in his house.